Citation Nr: 0107604	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-04 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  In an unappealed rating decision of April 1998, the RO 
continued the denial of the veteran's claim for service 
connection for PTSD. 

2.  The evidence added to the record since the April 1998 
rating decision denying service connection for PTSD is 
redundant or cumulative of evidence previously of record or 
is not, either by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that he has PTSD as a result 
of jungle training received in service in preparation for 
assignment to the Republic of Vietnam. 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. § 3.303 
(2000).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of the issue on appeal, § 3.304(f) was 
amended, effective March 7, 1997.  64 Fed. Reg. 32807-32808 
(1999).  The amended regulation, 38 C.F.R. § 3.304(f) (1999), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992). 

The veteran's claim for service connection for PTSD was 
initially denied in an unappealed rating decision of February 
1992.  The denial was continued in subsequent unappealed 
rating decisions, the most recent of which was in April 1998.  
The April 1998 rating decision was based on the absence of a 
verified stressor supporting the diagnoses of PTSD.  A letter 
notifying the veteran of this decision and of his appellate 
rights was sent to the veteran's address of record in April 
1998.  The Board notes that in a May 1999 statement the 
veteran maintained that he had not received notice of the 
RO's April 1998 determination.  He indicated that he had been 
away from home and that it was possible that the people 
staying at his home during his absence had thrown his mail 
away.  The presumption of regularity supports the official 
acts of public officials, and, in the absence of clear 
evidence to the contrary, it is presumed that they have 
properly discharged their official duties.  See Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992).  The veteran has not 
alleged that the notice was not sent to his address of 
record, nor has he alleged any other fault on the part of VA.  
There is no evidence in the record that the RO failed to 
properly notify the veteran of his appellate rights with 
respect to the April 1998 rating decision.

Evidence that was of record at the time of the RO's April 
1998 rating decision included service medical and personnel 
records, VA medical records, and a February 1998 report by 
Roy T. Maxwell, Ed.D.  Service medical records, to include a 
February 1969 separation examination report, do not contain a 
diagnosis of PTSD.  Service personnel records reflect that 
the veteran's active service was stateside with no foreign 
service, that his military occupational specialty was an 
armor crewman and that he did not receive any decorations or 
medals that are indicative of his engagement in combat.  VA 
medical records reflect that the veteran was seen for 
depression in the late 1980's and other unrelated disorders.  
The February 1998 report of Roy T. Maxwell, Ed.D., reflects 
that a diagnosis of PTSD was recorded.  Mr. Maxwell stated 
that the veteran continued to experience problems with 
unresolved issues related to his military training in 
service. 

Evidence added to the record after the April 1998 decision 
includes a duplicate copy of the February 1998 report of Roy 
T. Maxwell, Ed.D.  This report is not new.  The evidence 
added to the record also includes a June 1999 VA PTSD 
examination report reflecting a diagnosis of PTSD.  This 
evidence is essentially cumulative of the evidence previously 
of record showing that the veteran was found to have PTSD.  
Since competent evidence of a diagnosis of PTSD was 
previously of record and the April 1998 denial was based on 
the absence of a verified stressor, the additional competent 
evidence showing a diagnosis of PTSD is not so significant 
that it must be considered to fairly decide the merits of the 
veteran's claim.  

The veteran's additional statements do not identify any 
additional stressors express his belief that service 
connection is warranted for PTSD, a belief expressed in his 
earlier statements.  His statements are cumulative in nature 
and are not so significant that they must be considered to 
fairly decide the merits of the claim.  Therefore, they are 
not new and material.  

Accordingly, the Board must conclude that new and material 
evidence has not been received to reopen this claim.  


ORDER

New and material evidence not having been received, reopening 
of the claim for service connection for PTSD is denied. 



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

